NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-0400-18T1

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

DASHAND D. CHASE,

     Defendant-Appellant.
_______________________

                    Submitted October 2, 2019 – Decided November 21, 2019

                    Before Judges Sabatino and Natali.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Atlantic County, Indictment Nos. 10-01-
                    0139, 11-03-0681, and 12-03-0734.

                    Joseph E. Krakora, Public Defender, attorney for
                    appellant (Steven M. Gilson, Designated Counsel, on
                    the brief).

                    Damon G. Tyner, Atlantic County Prosecutor, attorney
                    for respondent (John J. Santoliquido, Assistant
                    Prosecutor, of counsel and on the brief).

                    Appellant filed a pro se supplemental brief.
PER CURIAM

      Defendant Dashand D. Chase appeals from a June 14, 2018 order denying

his petition for post-conviction relief (PCR) without an evidentiary hearing. We

affirm in part, reverse in part, and remand for further proceedings.

      Defendant was charged in three indictments with first and second-degree

robbery, witness tampering, and related charges arising out of an incident at

Bally's Casino in Atlantic City. Except for a single charge of conspiracy to

commit armed robbery, on which the jury hung, defendant was convicted on all

the remaining counts in the indictments. 1

      The trial judge, who was also the PCR judge, sentenced defendant to an

aggregate sentence of fifty years of imprisonment with a period of parole

ineligibility of twenty-nine years, five months, and fourteen days. We affirmed

defendant's convictions and sentence on direct appeal, State v. Chase, No. A-

1209-12 (App. Div. Aug. 14, 2015), and the Supreme Court denied certification.

State v. Chase, 224 N.J. 246 (2016).

      Subsequently, on a joint application to reconsider defendant's sentence,

the court resentenced defendant to an aggregate twenty-five-year term of


1
  The first indictment also charged co-defendant Tony L. Burnham ("Burnham")
with conspiracy and robbery-related charges. The jury was unable to reach a
verdict on the charges against Burnham.
                                                                        A-0400-18T1
                                        2
imprisonment with a period of parole ineligibility shortly in excess of sixteen

years. The court also assessed applicable fines and penalties. An excessive

sentencing panel of our court affirmed defendant's sentence but remanded the

matter for the court to amend the judgment of conviction "to include the proper

number of jail credits . . . and/or gap-time credits . . . ."

        Defendant filed a pro se PCR petition which he supplemented with a letter

brief and appendix. Defendant was appointed PCR counsel but subsequently

requested that the court permit him to prosecute his pro se petition without the

assistance of appointed counsel. The court granted defendant's application and

heard oral arguments, after which it denied defendant's petition in a June 14,

2018 written decision and accompanying order. Defendant filed a motion for

reconsideration, which the court denied in a July 12, 2018 letter opinion and

order

        In the PCR court's June 14, 2018 written opinion, it first determined that

defendant's petition was timely filed. The court then addressed the arguments

raised by defendant's previously appointed PCR counsel, as well as those raised

in defendant's supplemental letter brief.2


2
   The parties have not submitted the brief submitted by defendant's PCR
counsel. In its written decision, the PCR court catalogued the issues raised by
                                                                   (continued)
                                                                          A-0400-18T1
                                           3
      First, PCR counsel maintained that defendant's trial counsel was

ineffective for failing to impeach the victim, who was the State's key witness,

with a prior inconsistent statement made to a detective and which was contained

in a police report. Second, PCR counsel argued that defendant's trial counsel

was ineffective for failing to object to the State's use of a redacted printout from

defendant's Myspace web page. Defendant also maintained that the State altered

the document, made misrepresentations to the court, and without the improper

alteration, he would have been exonerated as the accurate document implicated

Burnham.     Third, PCR counsel maintained defendant's trial counsel was

ineffective for failing to challenge the complaint-warrants as they were forged,

not appropriately executed by a judicial officer, and there was an absence of

probable cause for his arrest.

      In addition, the PCR court identified the following arguments raised by

defendant in his pro se petition: "(1) his conviction should be reversed because

there was an issue with the jury charge; specifically that the [c]ourt erroneously

included lesser[-]included offenses in the jury charge; (2) the State failed to

prove certain elements of the convicted offenses and therefore the [c]ourt should




PCR counsel and no party on appeal has claimed that the court failed to address
any issue raised by PCR counsel.
                                                                            A-0400-18T1
                                         4
have granted his motion for a judgment notwithstanding the verdict; (3) the

[g]rand [j]ury transcripts presented at trial were not provided to . . . [defendant]

. . .; (4) [the investigating detective's] police report should have been admitted

as evidence; and (5) . . . the State coached [the victim's] testimony in order to

frame . . . [defendant]."

      With respect to the three arguments raised by defendant's PCR counsel,

the court characterized trial counsel's performance as "thorough, lawyerly, and

targeted" and not "outside the range of professionally competent assistance."

The court comprehensively addressed each argument individually and

concluded defendant failed to satisfy either prong of the two-part test for

ineffective assistance of counsel established in Strickland v. Washington, 466

U.S. 668 (1984), and adopted by the New Jersey Supreme Court in State v. Fritz,

105 N.J. 42 (1987) (Strickland/Fritz). In addition, the court determined that

defendant failed to establish he was entitled to relief under United States v.

Cronic, 466 U.S. 648 (1984).

      With respect to defendant's pro se arguments, the court concluded that the

claims were procedurally barred under Rule 3:22-3, as they should have been

raised on direct appeal. In addition, the court determined that defendant failed

to raise properly, or establish, a claim for ineffective assistance of counsel with


                                                                            A-0400-18T1
                                         5
respect to certain of his pro se claims. Finally, relying on State v. Preciose, 129

N.J. 451, 462 (1992), the court concluded that because defendant failed to

establish a prima facie case for ineffective assistance of counsel, an evidentiary

hearing was not warranted. This appeal followed.

      Defendant, in his pro se brief, raises the following points:

            POINT ONE

            DURING OPENING STATEMENT A FACT WAS
            CLEARLY ADMITTED THAT REQUIRED AN
            ACQUITTAL.

            POINT TWO

            PERJURIOUS TESTIMONY WAS USED BY THE
            STATE TO DEPRIVE THE DEFENDANT OF HIS
            FREEDOM.

            POINT THREE

            THE STATE ALTERED THE MYSPACE PRINTOUT
            BECAUSE IT IDENTIFIED CO-DEFENDANT
            BURNHAM AS THE SECOND ROBBERY
            SUSPECT.

      In addition, defendant's PCR counsel raises the following issue:

            THIS MATTER MUST BE REMANDED FOR AN
            EVIDENTIARY HEARING BEAUSE DEFENDANT
            ESTABLISHED A PRIMA FACIE CASE OF TRIAL
            AND APPELLATE COUNSELS' FAILURE TO
            PURSUE THE TRIAL COURT'S ERRONEOUS
            SECOND-DEGREE ROBBERY CHARGE TO THE
            JURY.

                                                                           A-0400-18T1
                                        6
      We find no merit to the contentions raised by defendant in his pro se brief

and affirm for the reasons stated by the PCR judge in his twenty-three-page

written decision of June 14, 2018. We agree with the PCR judge that the

defendant failed to establish either prong of the Strickland/Fritz test with respect

to those claims and similarly failed to establish that defendant's claims warrant

relief under Cronic.

      In addition, we note that the manner in which defendant characterizes the

issues on appeal are different than how he presented the arguments to the PCR

court in his supplemental letter brief. We are satisfied, however, from our

review of the record that these issues were either raised by defendant 's previous

PCR counsel or defendant in some iteration and addressed by the PCR court.

Accordingly, we considered the arguments on the merits and have not

considered any of defendant's pro se arguments waived. See Nieder v. Royal

Indem. Ins. Co., 62 N.J. 229 (1973).3

      We reach a slightly different conclusion, however, with respect to the sole

issue raised by defendant's PCR counsel. Defendant contends that his trial

counsel was ineffective for consenting at the charge conference that the jury


3
  We do, however, consider any other argument raised before the PCR court but
not briefed on appeal to be waived. See N.J. Dep't of Env. Prot. v. Alloway
Twp., 438 N.J. Super. 501, 505 n.2 (App. Div. 2005).
                                                                            A-0400-18T1
                                         7
should be instructed on second-degree robbery when "[t]he underlying crime

allegedly committed by defendant constituted first-degree robbery . . . [and]

there existed no rational basis for a second-degree robbery [charge] as evidenced

by the victim's testimony . . . ." He further argues, relying on State v. McKinney,

223 N.J. 475 (2015), that the inclusion of the second-degree robbery charge was

plainly erroneous and suggests jury confusion caused by the improper

introduction of the second-degree robbery offense in the jury charge. Defendant

also contends his appellate counsel was constitutionally ineffective for failing

to raise the issue on direct appeal.4

      In McKinney, our Supreme Court analyzed a first-degree robbery

conviction where the trial judge mistakenly instructed the jury with first and

second-degree robbery, when only first-degree robbery had been charged in the

indictment.   Id. at 499. Although the judge in that case issued a curative

instruction, he did not clarify that if the jury found the defendant did not commit

robbery with a weapon, then the jury should find him not guilty of first-degree

robbery. Id. at 500-01. The Court affirmed the reversal of the defendant's

conviction, and further instructed trial courts in instances of discovered error in


4
  Based on the record on appeal, it does not appear that defendant raised before
the PCR judge the ineffectiveness of his appellate counsel. That claim is
therefore not properly before us.
                                                                           A-0400-18T1
                                        8
a jury instruction to specifically "inform the jury that it must find the defendant

not guilty if it fails to find an element beyond a reasonable doubt." Id. at 502.

      With respect to defendant's argument that his counsel was ineffective

when he failed to object to the second-degree robbery charge, the PCR court

concluded that the "claim should have been addressed on direct appeal pursuant

to [Rule] 3:22-3." The court also maintained that defendant "failed to show trial

counsel's ineffectiveness during the charge conference [and] [t]herefore, the

[c]ourt conclude[d] that any issue regarding the jury charge [was] barred under

[Rule] 3:22-3."    We disagree with the court's conclusion that defendant's

argument was procedurally barred under Rule 3:22-3.

      "Under New Jersey case law, petitioners are rarely barred from raising

ineffective-assistance-of-counsel claims on post-conviction review." Preciose,

129 N.J. at 459. Although defendant could have raised the underlying trial error

in the proceedings resulting in the conviction, see Rule 3:22-4, he could not have

raised his attorney's ineffectiveness to present those errors. "Our courts have

expressed a general policy against entertaining ineffective-assistance-of-counsel

claims on direct appeal because such claims involve allegations and evidence

that lie outside the trial record." Preciose, 129 N.J. at 460. Consequently,

"[i]neffective-assistance-of-counsel claims are particularly suited for post-


                                                                           A-0400-18T1
                                        9
conviction review because they often cannot reasonably be raised in a prior

proceeding." Ibid. (citing R. 3:22-4).

      In addition, we have previously explained that ineffective assistance of

counsel claims are not barred by Rule 3:22-4:

             [I]neffective assistance of counsel claims, particularly
             ineffective assistance of appellate counsel, are
             congruous with the exceptions to the procedural bar of
             R. 3:22-4 because they (1) implicate issues that could
             not have been reasonably raised in prior proceedings;
             (2) involve infringement of constitutional rights; or (3)
             present exceptional circumstances involving a showing
             of fundamental injustice.

             [State v. Moore, 273 N.J. Super. 118, 125 (App. Div.
             1994).]

      Furthermore, although Rule 3:22-3 provides that a PCR proceeding "is not

. . . a substitute for appeal from conviction," it has been observed that "such

claims as ineffective assistance of trial counsel . . . are ordinarily not barred by

this rule since direct appeal does not provide an appropriate remedy." Pressler

& Verniero, Current N.J. Court Rules, cmt. on R. 3:22-3 (2019) (citing

Preciose).

      Here, defendant claims his counsel was ineffective for failing to object at

the charge conference to the inclusion of the second-degree robbery charge.

That alleged error in counsel's assistance is not a claim typically raised on direct


                                                                            A-0400-18T1
                                         10
appeal as it involves evidence and allegations outside of the record. In sum,

defendant's ineffective assistance of counsel claim was not procedurally barred.

See State v. O'Neil, 219 N.J. 598, 616 (2014) (reversing conviction on

ineffective assistance grounds where counsel failed to object to a jury charge

that would have "almost certainly [led] to the reversal of defendant's aggravated-

manslaughter conviction").

      We acknowledge the distinctions between the facts here and those

presented in McKinney. In McKinney, all counsel and the court agreed that

second-degree robbery charge should not be included in the jury charge. Id. at

484. Here, the second-degree charge was included in the first indictment and

defendant did not object to the court's instruction on the second-degree charge.

Nevertheless, as we understand defendant's claims, he maintains that the

erroneous inclusion of the second-degree charge could have led to jury

confusion.

      Our opinion should not be interpreted as an indication that we agree with

the merits of defendant's claim that his counsel was ineffective for failing to

object to the inclusion of the second-degree charge or that the defendant was

prejudiced. We stress that we are reversing only that portion of the court's June

14, 2018 order to the extent it concluded defendant's claims were procedurally


                                                                          A-0400-18T1
                                       11
barred by Rule 3:22-3. On remand, the court should address the merits of

defendant's claim that his trial counsel was ineffective for failing to object to the

inclusion of the second-degree jury charge under both prongs of the

Strickland/Fritz test and determine if an evidentiary hearing is necessary.

      To the extent not specifically addressed, defendant's remaining arguments

are without sufficient merit to warrant discussion in a written opinion. R. 2:11-

3(e)(2).

      Affirmed in part, reversed in part, and remanded for further proceedings

consistent with this opinion. We do not retain jurisdiction.




                                                                             A-0400-18T1
                                        12